Case 2:20-cv-00227-SPC-NPM Document 36 Filed 09/15/20 Page 1 of 2 PageID 159




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CLINTON PARKS, Individually

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-227-FtM-38NPM

JOHN W RICHARD and
SHIPWRECK MOTEL, INC.,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is the parties’ joint Stipulation for Approval of Consent Decree

and Dismissal of Case with Prejudice (Doc. 35). The parties resolved this matter via a

Consent Decree (Doc. 35-1) in which Defendants agreed to increase website compliance

with Title III of the Americans with Disabilities Act. The parties stipulated to the Court

retaining jurisdiction to enforce the terms of the Consent Decree, and to dismiss the case

with prejudice. After review, the Court approves the Consent Decree (Doc. 35-1), retains

jurisdiction for a period of time, and dismisses the case with prejudice.

        Accordingly, it is now

        ORDERED:

        (1) The parties’ joint Stipulation for Approval of Consent Decree and Dismissal of

             Case with Prejudice (Doc. 35) is GRANTED.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00227-SPC-NPM Document 36 Filed 09/15/20 Page 2 of 2 PageID 160




      (2) The Consent Decree (Doc. 35-1) is APPROVED, and the Court will retain

          jurisdiction over its enforcement until March 15, 2021.

      (3) The Clerk is DIRECTED to enter judgment dismissing the case with prejudice

          subject to the terms of the Consent Decree (Doc. 35-1), which shall be

          attached to the judgment.

      (4) The Clerk is DIRECTED to terminate any pending motions or deadlines and

          close the file.

      DONE and ORDERED in Fort Myers, Florida this 15th day of September, 2020.




Copies: All Parties of Record




                                          2
